Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-7 objected to because of the following informalities:  there are two claims listed as claim 3. For this action, the second claim 3 will be referred to as claim 4, and claims 4-7 will be 5-8, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, listed as claim 4, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, listed as claim 4, depends from claim 3. It is unclear which claim 3 the claim is dependent from. For the purposes of the art rejection below, it will be assumed that claim 5 depends from the first claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leeds (US 2948008).
Regarding claim 1, Leeds discloses a multi-component nib structure for a marking device (1) for selectively generating marks on a receiving surface, wherein the marking device comprises: an ink reservoir (interior of 1); and a multi-component nib structure having a tip portion (portion of 7 above 8), a shank portion (portion of 7 held in 8), a first component (11), and a second component (7), wherein the first component is enveloped by the second component (Fig. 1), wherein the first component has a first porosity and wherein the second component has a second porosity (porosity is a fraction of the volume of voids over the total volume and therefor all solids have a porosity).
Regarding claim 2, Leeds discloses the multi-component nib structure of claim 1, wherein the second porosity of the second component is greater than the first porosity of the first component (the wick 7 is “of soft compressible material” and the first component is of “porous cellulosic material” that is not as soft as the wick, and therefore not as porous).
Regarding claim 3, Leeds discloses the multi-component nib structure of claim 1, wherein a first density of the first component is higher than a second density of the second component (the wick 7 is “of soft compressible material” and the first component is of “porous cellulosic material” that is not as soft as the wick, and therefore denser).

Regarding claim 5, Leeds discloses the multi-component nib structure of claim 3, wherein a first pressure exerted on the marking device causes the multi-component nib structure to release a first amount of ink, and wherein a second pressure exerted on the marking device causes the multi-component nib structure to release a second amount of ink (“liquid will be applied uniformly in an amount determined by the applied pressure”, col. 2, ll. 54-56).
Regarding claim 6, Leeds discloses the multi-component nib structure of claim 5, wherein the second pressure is greater than the first pressure, and wherein the second amount of ink is greater than the first amount of ink (putting more pressure on the wick will discharge more liquid, see col. 2, ll. 54-56).
Regarding claim 7, Leeds discloses the multi-component nib structure of claim 6, wherein the first pressure causes an output of a first shade of ink that is lighter than an output of a second shade of ink caused by the second pressure (expelling more ink at once creates a different shade).
Regarding claim 8, Leeds discloses the multi-component nib structure of claim 7, wherein the first shade of ink and the second shade of ink create an ombre effect for the marks (changing the pressure gradually on the wick will create an ombre effect).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Nos. 4568214, 7888275, 10195635 and European Patent Application Nos. 2889153 and 3760452 are cited as being directed to the general state of the art of two-component porous nibs.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754